 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        JULIE S. STEELE,                                  CASE NO. C18-0796-RBL-MLP
 9
                               Plaintiff,                 ORDER
10               v.

11      COMMISSIONER OF SOCIAL
        SECURITY,
12
                               Defendant.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
     record, the Court finds and ORDERS:
16
            (1) The Court ADOPTS the Report and Recommendation.
17
            (2) The final decision of the Commissioner is AFFIRMED and this case is dismissed
18               with prejudice.
            (3) The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.
19
            Dated this 19th day of April, 2019.
20

21

22
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
23

24


     ORDER - 1
